Cite as 2014 Ark. App. 625



              ARKANSAS COURT OF APPEALS
                                   DIVISION III
                                     CR-14-156
                                   No.


                                            Opinion Delivered   November 5, 2014

TODD AARON SMITH                     APPEAL FROM THE MILLER
                           APPELLANT COUNTY CIRCUIT COURT
                                     [NO. CR-2013-188]
V.
                                            HONORABLE JOE E. GRIFFIN,
STATE OF ARKANSAS                           JUDGE
                             APPELLEE
                                            AFFIRMED


                          RHONDA K. WOOD, Judge


       Appellant Todd Aaron Smith contests his jury conviction of one count of rape.

His sole issue on appeal is that the circuit court erred when it denied his motion for

directed verdict. We find no error and affirm.

       On appeal, this court treats a motion for directed verdict as a challenge to the

sufficiency of the evidence. Smoak v. State, 2011 Ark. 529, 385 S.W.3d 257. In

reviewing a challenge to the sufficiency of the evidence, this court determines whether

the verdict is supported by substantial evidence, direct or circumstantial.         Id.

Substantial evidence is evidence forceful enough to compel a conclusion one way or

the other beyond suspicion or conjecture. Id. This court views the evidence in the

light most favorable to the verdict, and only evidence supporting the verdict will be

considered. Id.
                              Cite as 2014 Ark. App. 625


       A jury convicted Smith of rape in violation of Arkansas Code Annotated

section 5-14-103(a)(3)(A) (Repl. 2013). Rape is defined in this subsection as engaging

in sexual intercourse or deviate sexual activity with a person less than fourteen years of

age. Id. At trial, J.C., the eight-year-old victim, testified that Smith “put his private in

my private” and that it hurt “really bad.” She explained that when it was over she saw

blood on his bed, where the attack had occurred. The sexual-assault nurse examiner

testified that J.C. had a cleft in her hymen that was indicative of trauma to the area and

could indicate that there was sexual penetration. J.C.’s six-year-old sister, Gr.C.,

testified that Smith touched her inappropriately as well and that she had seen him “get

on top of” J.C. and their younger sister, four-year-old Ga.C.

       A rape victim’s uncorroborated testimony describing penetration may constitute

substantial evidence to sustain a conviction of rape, even when the victim is a child.

Brown v. State, 374 Ark. 341, 288 S.W.3d 226 (2008). A rape victim’s testimony need

not be corroborated, and scientific evidence directly linking the defendant to the crime

is not required. Kelley v. State, 375 Ark. 483, 292 S.W.3d 297 (2009). Moreover, it is

the function of the jury, and not this court, to evaluate the credibility of witnesses and

to resolve any inconsistencies in the evidence. Vance v. State, 2011 Ark. 392, 384
S.W.3d 515.

       In this case, the jury heard testimony from (1) the victim regarding penetration,

(2) the nurse regarding trauma to the victim’s hymen consistent with rape, and (3) the

sister corroborating inappropriate sexual conduct and opportunity. This was substantial
                             Cite as 2014 Ark. App. 625


evidence to support the jury’s verdict of rape. We affirm.

       Affirmed.

       GLOVER and VAUGHT, JJ., agree.

        Phillip A. McGough, P.A., by: Phillip A. McGough, for appellant.

        Dustin McDaniel, Att’y Gen., by: Lauren Elizabeth Heil, Ass’t Att’y Gen., for

appellee.